Citation Nr: 0511943	
Decision Date: 04/28/05    Archive Date: 05/11/05

DOCKET NO.  04-39 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a left lower leg 
disability.

2.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD) claimed as secondary to service-
connected epigastric hernia repair.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel




INTRODUCTION

The veteran served on active duty from February 1952 to 
February 1954.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2003 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).

The issue of entitlement to service connection for a left 
lower leg disability will be addressed in the REMAND portion 
of this document.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
agency of original jurisdiction.

2.  The veteran is service connected for residuals of an 
epigastric hernia repair.

3.  The veteran has been diagnosed with GERD.

4.  The veteran's GERD is proximately due to or the result of 
his service-connected residuals of an epigastric hernia.


CONCLUSION OF LAW

Service connection is warranted for GERD secondary to 
service-connected residuals of an epigastric hernia.  
38 U.S.C.A. §§ 1110, 1131, 1137 (West 2002); 38 C.F.R. 
§ 3.310(a) (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

VA has a duty to assist claimants in the development of facts 
pertinent to their claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5104A (West 2002); 38 C.F.R. 
§ 3.159(b) (2004).

First, VA has a duty to notify the claimant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  Second, VA has a duty to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim.  

VA regulations implementing the VCAA are applicable to all 
claims filed on or after the date of enactment of the VCAA, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  See also VAOPGCPREC 7-2003 
(Nov. 19, 2003) (determining that VA regulations implementing 
the VCAA are more favorable to claimants than the law in 
effect prior to their enactment).

Given the determination below, the RO fulfilled its duties to 
inform and assist the veteran on this claim.  Accordingly, 
the Board can issue a final decision because all notice and 
duty to assist requirements have been fully satisfied, and 
the veteran is not prejudiced by appellate review.


Analysis

Having determined that the duties to inform and assist the 
veteran have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102 (2004).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability that 
is proximately due to or the result of service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2004).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either 
(a) caused by or (b) aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

In this case, the evidence shows that the veteran has been 
diagnosed with GERD by S. S., M.D. (Dr. S.), a private 
gastroenterologist who stated in February 2003 that he had 
been treating the veteran for GERD for approximately six 
years.  At a May 2003 VA miscellaneous digestive conditions 
examination, a VA physician reviewed the veteran's claims 
folder, examined the veteran, and also diagnosed the veteran 
with GERD; therefore, the veteran satisfies the criterion of 
having a current disability.

The veteran incurred an epigastric hernia in service and is 
service-connected for the residuals thereof.  There is 
evidence in the record that the veteran's GERD was caused by 
his service-connected residuals of a gastroesophageal hernia.  
Dr. S. stated that it was possible that the blunt abdominal 
trauma that the veteran suffered in service may have caused 
the veteran's GERD.  The VA physician who examined the 
veteran in May 2003 stated that the veteran had sustained 
blunt trauma to his abdomen while in service.  He had 
subsequent surgery with an infectious complication.  The 
veteran had had symptoms of peptic acid disease since the 
surgery.  The physician opined that it was more likely than 
not that the veteran's current disability was due to the 
surgery and the complication of cellulitis.  The veteran's 
service medical records support the history relied upon by 
Dr. S. and the VA physician.

The Board notes that there is a medical opinion to the 
contrary by a VA nurse practitioner, who is not a physician, 
let alone a gastroenterologist.  The nurse practitioner 
incorrectly stated that the veteran does not have GERD.  No 
weight is accorded to this highly questionable and completely 
erroneous medical opinion.  Thus, there is no credible 
evidence refuting a causal relationship between the veteran's 
GERD and his service-connected residuals of an epigastric 
hernia.

Accordingly, the evidence supports the veteran's claim of 
entitlement to service connection on a secondary basis.


ORDER

Service connection for GERD secondary to service-connected 
residuals of an epigastric hernia is granted, subject to the 
laws and regulations governing to the award of monetary 
benefits.


REMAND

The issue entitlement to service connection for service 
connection for a left lower leg disability is not ready for 
appellate review.

In an April 7, 2005 letter to the Board, the veteran 
requested a hearing before a Veterans Law Judge at the St. 
Petersburg, Florida, VA RO.  The veteran's request was made 
within 90 days of the notification of the certification of 
his appeal and the transfer of his records to the Board.  See 
38 C.F.R. § 20.1304(a) (2004).

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.

1.  Clarify the type of hearing-by 
videoconference with a Veterans Law Judge 
or before a traveling Veterans Law 
Judge-that the veteran desires.

2.  Thereafter, schedule the veteran for 
a hearing in St. Petersburg, Florida, or 
Nashville, Tennessee, in accordance with 
applicable law in the order that this 
request was received.  (Note that, per 
the veteran's April 7, 2005 letter, the 
veteran resides part of the year in 
Florida and part of the year in 
Tennessee.  The veteran provided an 
address in Tennessee and a telephone 
contact number in Florida.  The veteran 
requested that he be contacted by 
telephone in Florida.)

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


